ORDER

PER CURIAM.
Defendant Larry Antoine Henry appeals from his conviction of two counts of assault in the first degree, in violation of Section 565.050 RSMo 1994, and two counts of armed criminal action, in violation of Section 571.015 RSMo 1994. He was sentenced to concurrent terms of life imprisonment for each assault count and to concurrent terms of three years of imprisonment for each count of armed criminal action, the sentences to be served consecutively.
We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential value.
We affirm the judgment in accordance with Rule 30.25(b).